[Cite as State v. Van Horn, 2013-Ohio-1986.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98751



                                      STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                vs.


                                  JADELL VAN HORN
                                               DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CR-551978

        BEFORE: Kilbane, J., Jones, P.J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED:                     May 16, 2013
ATTORNEY FOR APPELLANT

John T. Castele
614 West Superior Avenue
Suite 1310
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Kevin R. Filiatraut
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} Defendant-appellant, Jadell Van Horn (“Van Horn”), appeals from his

guilty plea and sentence for aggravated murder and other offenses. For the reasons set

forth below, we affirm.

       {¶2} The record reflects that on July 6, 2011, Van Horn and five other

individuals were indicted in Case No. CR-551978 1 pursuant to a seventeen-count

indictment following the March 7, 2011 shooting death of Navario Banks (“Banks”) at

his home in Warrensville Heights. As it pertains to Van Horn, the indictment charged

him with aggravated murder (prior calculation and design), aggravated murder (felony

murder in connection with aggravated burglary), aggravated murder (felony murder in

connection with aggravated robbery), and aggravated murder (felony murder in

connection with kidnapping), and two counts each of aggravated burglary, aggravated

robbery, and kidnapping, all with one- and three-year firearm specifications, notice of a

prior conviction, repeat violent offender specifications, and forfeiture of a weapon

specifications.

       {¶3} The record also indicates that Van Horn was indicted in Case

No. CR-5489432 in connection with the alleged March 8, 2011 attack on Erik Cromwell


       1This
           case superseded an earlier indictment in Case No. CR-548517, which
was subsequently dismissed.
       2This
           case superseded an earlier indictment in Case No. CR-548193, which
was subsequently dismissed.
(“Cromwell”). This indictment charged him with one count of attempted murder and

two counts of aggravated robbery, all with one- and three-year firearm specifications,

notice of a prior conviction, repeat violent offender specifications, and having a weapon

while under disability.

       {¶4} On January 31, 2012, Van Horn filed a motion to suppress in Case No.

CR-551978, alleging that the police had improperly obtained his text messages and cell

phone records to determine his location at the time Banks was attacked. The trial court

held a hearing on March 1, 2012. Warrensville Heights Police Detective Dennis Fossett

(“Fossett”) testified that Banks spoke with several individuals on his cell phone

immediately before he was murdered. The last phone call that he received was from Van

Horn. Van Horn agreed to speak with the police, and eventually implicated himself,

stating that Banks was forced to his knees and shot in the head, in connection with a

robbery. The police also obtained a search warrant to search Van Horn’s cell phone and

subpoenaed additional phone records from his cell phone provider.

       {¶5} The trial court denied the motions to suppress, and on March 20, 2012, Van

Horn entered into a plea agreement with the state of Ohio, whereby he pled guilty to all of

the charges in both pending cases. At this time, the court explained all of the potential

penalties for all of the offenses in both Case No. CR-551978 and Case No. CR-548943.

The court then stated:

       The Court: [D]o you understand that that is the range of possible sentences
       on each of these charges in these two indictments?

       The Defendant: Yes, sir.
       {¶6} The trial court sentenced Van Horn in both matters on April 18, 2012. In

Case No. CR-551978, the trial court merged the aggravated murder convictions into a

single count (Count 1) and sentenced him to 25 years to life for that count. The court

also merged the aggravated burglary charges into a single count (Count 5) and sentenced

him to a concurrent five-year term.         The court merged the aggravated robbery and

kidnapping charges into a single count (Count 7) and sentenced him to a concurrent

ten-year term. The court also imposed a three-year consecutive term for the firearm

specifications and a five-year consecutive term for the repeat violent offender

specifications, for a total term of 33 years to life.3

       {¶7} In Case No. CR-548943, the trial court merged the aggravated robbery

convictions into a single count (Count 1) and sentenced Van Horn to five years for that

offense. The court imposed a concurrent five-year term on the attempted murder charge,

a concurrent one-year term for the charge of having a weapon while under disability, and

a consecutive three-year term for the firearm specification. The court also imposed five

years of mandatory postrelease control sanctions. The trial court ordered that this term,

totaling eight years, be served consecutively to the term imposed in Case No.

CR-551978.4

       {¶8} Van Horn now appeals and assigns four errors for our review.


       3In further proceedings on June 28, 2012, the court additionally ordered that
Counts 9 and 10, which charged defendant with kidnapping and were not
specifically addressed at the earlier sentencing hearing, be merged into Count 7.
       4The   appeal in this matter was filed only in Case No. CR-551978.
                                 Assignment of Error One

       The trial court erred in accepting the defendant’s guilty pleas as such pleas

       were not entered into knowingly, intelligently and thus voluntarily because

       of the trial court’s failure to advise the defendant of the maximum penalties

       associated with his guilty pleas.

       {¶9} Within this assignment of error, Van Horn complains that he understood

that he would receive an aggregate sentence of 26 years to life, but that the court did not

inform him that he could receive consecutive time as to all counts, which would total 63

years to life or life without parole. He further complains that the court did not inform

him that the term could be ordered to be served consecutively to his sentence in case No.

CR-548943, and he did not understand the maximum penalty; therefore, his plea was not

knowingly, intelligently, and voluntarily entered.

       {¶10} Before accepting a no contest or guilty plea, the trial court must determine

whether the defendant has knowingly, intelligently, and voluntarily entered the plea.

Crim.R. 11(C); State v. Johnson, 40 Ohio St.3d 130, 132, 532 N.E.2d 1295 (1988); State

v. Engle, 74 Ohio St.3d 525, 527, 1996-Ohio-179, 660 N.E.2d 450.

       {¶11} Pursuant to Crim.R. 11(C), the trial court shall not accept a plea of guilty or

no contest without first addressing the defendant personally and doing all of the

following:

       (a) Determining that the defendant is making the plea voluntarily, with
       understanding of the nature of the charges and of the maximum penalty
       involved, and, if applicable, that the defendant is not eligible for probation
      or for the imposition of community control sanctions at the sentencing
      hearing.

      (b) Informing the defendant of and determining that the defendant
      understands the effect of the plea of guilty or no contest, and that the court,
      upon acceptance of the plea, may proceed with judgment and sentence.

      (c) Informing the defendant and determining that the defendant understands
      that by the plea the defendant is waiving the rights to jury trial, to confront
      witnesses against him or her, to have compulsory process for obtaining
      witnesses in the defendant’s favor, and to require the state to prove the
      defendant’s guilt beyond a reasonable doubt at a trial at which the defendant
      cannot be compelled to testify against himself or herself.

Id. (Emphasis added.)

      {¶12} The right to be informed of the maximum penalty is not a constitutional

right so this aspect of the guilty plea colloquy is reviewed for substantial compliance.

State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462.            “Substantial

compliance means that under the totality of the circumstances the defendant subjectively

understands the implication of his plea and the rights he is waiving.” State v. Nero, 56

Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). Moreover, there must be some showing of

prejudicial effect before a guilty plea may be vacated. State v. Stewart, 51 Ohio St.2d

86, 364 N.E.2d 1163 (1977).

      {¶13} Further, neither the United States Constitution nor the Ohio Constitution

requires that, in order to understand the consequences of a plea of guilty, the accused

must be informed by the trial court, or must otherwise know, whether or not sentences

imposed for separate crimes will run consecutively or concurrently. Johnson, 40 Ohio

St.3d 130, 133, 532 N.E.2d 1295. The Johnson court held:
       Failure to inform a defendant who pleads guilty to more than one offense

       that the court may order him to serve any sentences imposed consecutively,

       rather than concurrently, is not a violation of Crim.R. 11(C)(2), and does

       not render the plea involuntary.

Id. at syllabus.

Accord State v. Gooch, 162 Ohio App.3d 105, 108-109, 2005-Ohio-3476, 832 N.E.2d 821

(8th Dist.). In Gooch, the defendant complained that the trial court did not inform him of

the maximum penalty prior to his guilty plea because he was not informed that his

sentence could be ordered to be served consecutive to a term imposed in another case.

This court rejected that interpretation of Crim.R. 11(C)(2), and quoting Johnson, the court

explained:

       Upon its face the rule speaks in the singular. The term “the charge”
       indicates a single and individual criminal charge. So, too, does “the plea”
       refer to “a plea” which the court “shall not accept” until the dictates of the
       rule have been observed. Consequently, the term “the maximum penalty”
       which is required to be explained is also to be understood as referring to a
       single penalty. In the context of “the plea” to “the charge,” the reasonable
       interpretation of the text is that “the maximum penalty” is for the single
       crime for which “the plea” is offered. It would seem to be beyond a
       reasonable interpretation to suggest that the rule refers cumulatively to the
       total of all sentences received for all charges which a criminal defendant
       may answer in a single proceeding.

Id.

       {¶14} Applying the foregoing, we hold that the trial court was not required to tally

all of the potential penalties for all of the offenses and apprise Van Horn of the

cumulative total for both cases before accepting the guilty plea. Further, the trial court
was not required to inform Van Horn that the court may order him to serve any sentences

imposed consecutively, rather than concurrently. Rather, in outlining all of the possible

penalties for each of the charges in both pending cases, the trial court substantially

complied with its duty to notify him of the maximum penalty for each offense as required

by Crim.R. 11(C), as it indicated the maximum penalty for each offense to which he pled

guilty.

          {¶15} The first assignment of error is without merit.

                                   Assignment of Error Two

          The trial court erred in sentencing the defendant for aggravated robbery and

          aggravated burglary in that these two offenses were allied offenses of

          similar import and were allied offenses to aggravated murder.

          {¶16} Under Ohio law, “[w]here the same conduct by defendant can be construed

to constitute two or more allied offenses of similar import, the indictment or information

may contain counts for all such offenses, but the defendant may be convicted of only

one.” R.C. 2941.25(A). However,

          [w]here the defendant’s conduct constitutes two or more offenses of
          dissimilar import, or where his conduct results in two or more offenses of
          the same or similar kind committed separately or with a separate animus as
          to each, the indictment or information may contain counts for all such
          offenses, and the defendant may be convicted of all of them.

R.C. 2941.25(B).

          {¶17} In State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061,

the Ohio Supreme Court redefined the test for determining whether two offenses are
allied offenses of similar import subject to merger under R.C. 2941.25. The Johnson

court expressly overruled State v. Rance, 85 Ohio St.3d 632, 1999-Ohio-291, 710 N.E.2d

699, which required a “comparison of the statutory elements in the abstract” to determine

whether the statutory elements of the crimes correspond to such a degree that the

commission of one crime will result in the commission of the other.            Pursuant to

Johnson, the conduct of the accused must be considered in determining whether two

offenses should be merged as allied offenses of similar import under R.C. 2941.25. Id. at

syllabus. The determinative inquiry is two-fold: (1) “whether it is possible to commit

one offense and commit the other with the same conduct,” and (2) “whether the offenses

were committed by the same conduct, i.e., ‘a single act, committed with a single state of

mind.’” Id. at ¶ 48-49, quoting State v. Brown, 119 Ohio St.3d 447, 2008-Ohio-4569,

895 N.E.2d 149, ¶ 50 (Lanzinger, J., dissenting). “If the answer to both questions is yes,

then the offenses are allied offenses of similar import and will be merged.” Id. at ¶ 50.

       Conversely, if the court determines that the commission of one offense will
       never result in the commission of the other, or if the offenses are committed
       separately, or if the defendant has separate animus for each offense, then,
       according to R.C. 2941.25(B), the offenses will not merge.

Id. at ¶ 51.

       {¶18} The term “animus,” as defined by the Ohio Supreme Court in State v.

Logan, 60 Ohio St.2d 126, 131, 397 N.E.2d 1345 (1979), means “purpose or, more

properly, immediate motive.”
       {¶19} In State v. Jarvi, 11th Dist. No. 2011-A-0063, 2012-Ohio-5590, the court

held that it was possible to commit both aggravated burglary and aggravated robbery with

the same conduct.

       {¶20} In State v. Williams, 4th Dist. No. 10CA3381, 2012-Ohio-6083, the court

applied Johnson, 128 Ohio St.3d 153, ¶ 9, and held that aggravated robbery and

aggravated (felony) murder are offenses of similar import under R.C. 2941.25(A), as are

aggravated burglary and aggravated (felony) murder. Accord State v. Walker, 8th Dist.

No. 97648, 2012-Ohio-4274, ¶ 93 (“The question we must answer under the first test in

Johnson is whether it is possible to commit aggravated burglary, aggravated robbery, and

felony murder with the same conduct. We find that it is.”).

       {¶21} We therefore consider whether Van Horn committed the crimes at issue

herein separately or with a separate animus. Here, the record, including his statement,

indicates that the group planned to rob Banks, that they entered his home with guns, and

held him at gunpoint while the home was searched for drugs. They found marijuana.

They next attempted to restrain Banks and then shot him in the back of the head. From

the foregoing, we conclude that the crimes of aggravated burglary, aggravated robbery,

and aggravated murder were all committed with a separate animus and do not merge;

therefore, the trial court properly sentenced Van Horn for each of those offenses.

       {¶22} The second assignment of error is without merit.

       {¶23} Defendant’s third and fourth assignments of error share a common basis in

law and provide:
                                Assignment of Error Three

       The defendant asserts that the sentence he received from the trial court was
       contrary to law and disproportional to the sentence received by the
       co-defendant.

                                Assignment of Error Four

       The trial court erred by sentencing the defendant to consecutive sentences
       without making the proper findings according to law.

       {¶24} In reviewing a felony sentence, we take note of R.C. 2953.08(G)(2), which

provides in pertinent part:

       The court hearing an appeal * * * shall review the record, including the
       findings underlying the sentence or modification given by the sentencing
       court.

       The appellate court may increase, reduce, or otherwise modify a sentence
       that is appealed under this section or may vacate the sentence and remand
       the matter to the sentencing court for resentencing. The appellate court’s
       standard for review is not whether the sentencing court abused its
       discretion. The appellate court may take any action authorized by this
       division if it clearly and convincingly finds either of the following:

       (a) That the record does not support the sentencing court’s findings under
       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of
       section 2929.14, or division (I) of section 2929.20 of the Revised Code,
       whichever, if any, is relevant;

       (b) That the sentence is otherwise contrary to law.

       {¶25} The trial court has the full discretion to impose any term of imprisonment

within the statutory range, but it must consider the sentencing purposes in R.C. 2929.11,

the guidelines contained in R.C. 2929.12, and State v. Stone, 3d Dist. No. 9-11-39,

2012-Ohio-1895, ¶ 10, citing State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845

N.E.2d 470, ¶ 36-42; State v. Elston, 3d Dist. No. 12-11-11, 2012-Ohio-2842, ¶ 10.
       {¶26} Here, the term imposed for aggravated murder, 25 years to life, is within the

statutory range for this offense and is less than the possible terms of 30 years to life or life

without parole. R.C. 2929.03. The five-year term imposed for aggravated burglary, a

first degree felony, is within the statutory range for this offense, which is three to eleven

years. R.C. 2929.14. The five-year term imposed for aggravated robbery in Case No.

CR-551978, and the ten-year term imposed for aggravated robbery in Case No.

CR-548943, a first degree felony, are within the statutory range for these offenses, which

is three to eleven years.     R.C. 2929.14. The five-year term imposed for attempted

murder, a first degree felony, is within the statutory range for this offense, which is three

to eleven years. R.C. 2903.02, 2923.02, and 2929.14(A)(1).

                                   Proportionality Analysis

       {¶27} R.C. 2929.11(B) provides that a felony sentence shall “commensurate with

and not [demean] the seriousness of the offender’s conduct and its impact upon the

victim, and [shall be] consistent with sentences imposed for similar crimes committed by

similar offenders.”

       {¶28} We note that this court has previously found that in order to support a

contention that a sentence is disproportionate to sentences imposed upon other offenders,

the defendant must raise this issue before the trial court and present some evidence,

however minimal, in order to provide a starting point for analysis and to preserve the

issue for appeal. State v. Edwards, 8th Dist. No. 89181, 2007-Ohio-6068; State v. Lang,

8th Dist. No. 92099, 2010-Ohio-433, discretionary appeal not allowed, 126 Ohio St.3d
1545, 2010-Ohio-3855, 932 N.E.2d 340; State v. Cooper, 8th Dist. No. 93308,

2010-Ohio-1983.     A review of the record in the instant case reveals that defense counsel

did raise the issue of proportionality at the sentencing hearing and preserved the issue for

appeal.

       {¶29} Van Horn contends that his sentence is disproportionate in light of the

sentence received by the codefendants.        The applicable analysis in assessing the

proportionality of a sentence, however, is whether the sentence is proportionate to the

severity of the offense committed, so as not to “shock the sense of justice in the

community.” State v. St. Martin, 8th Dist. No. 96834, 2012-Ohio-1633, ¶ 13, quoting

State v. Chaffin, 30 Ohio St.2d 13, 282 N.E.2d 46 (1972). In State v. Berlingeri, 8th

Dist. No. 95458, 2011-Ohio-2528, we stated:

       There is no requirement that co-defendants receive equal sentences. “Each
       defendant is different and nothing prohibits a trial court from imposing two
       different sentences upon individuals convicted of similar crimes.” When
       that happens, “the task of the appellate court is to determine whether the
       sentence is so unusual as to be outside the mainstream of local judicial
       practice. We bear in mind that although offenses may be similar, there
       may be distinguishing factors that justify dissimilar sentences.”

(Citations omitted.) Id. at ¶ 12.

       {¶30} Here, the trial court stated:

       For the record, * * *, I did consider the issue of proportionality. The
       evidence was clear to my thinking that your client Mr. Van Horn was the
       actual shooter and thus deserved a lengthier sentence that the other person
       whose involvement was lesser.

       {¶31} Further, in Van Horn’s statement to police, he admitted that he held Banks

at gunpoint while the others searched his home for drugs. Further, as noted by the State,
defendant admitted that he had a 9mm handgun, and codefendant Jermaine Crawford had

a .38 caliber handgun but Banks was shot with the 9mm handgun.                    These were

distinguishing factors to justify the dissimilar sentences, which the trial court stated on the

record. Based on the foregoing, we cannot say that Van Horn’s sentence is so unusual as

to be outside the mainstream of local judicial practice.

                                   Consecutive Sentences

       {¶32} As to the imposition of consecutive terms, we note that in accordance with

H.B. 86, which became effective on September 30, 2011, fact-finding is required prior to

the imposition of consecutive sentences.         State v. Calliens, 8th Dist. No. 97034,

2012-Ohio-703, ¶ 28; State v. Bonner, 8th Dist. No. 97747, 2012-Ohio-2931, ¶ 5.

Further, as this court recently explained in State v. Jones, 8th Dist. No. 98371,

2013-Ohio-489, “R.C. 2929.14(C) refers to ‘convictions of multiple offenses’ and does

not distinguish between multiple counts in a single case and multiple counts in separate

cases.”

       {¶33} R.C. 2929.14(C)(4) provides as follows:

       If multiple prison terms are imposed on an offender for convictions of
       multiple offenses, the court may require the offender to serve the prison
       terms consecutively if the court finds that the consecutive service is
       necessary to protect the public from future crime or to punish the offender
       and that consecutive sentences are not disproportionate to the seriousness of
       the offender’s conduct and to the danger the offender poses to the public,
       and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.
       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.

(Emphasis added.)

       {¶34} Therefore, as revived, R.C. 2929.14(C)(4) now requires the trial court to

engage in a three-step analysis in order to impose consecutive sentences.          State v.

Lebron, 8th Dist. No. 97773, 2012-Ohio-4156, ¶ 10. Under R.C. 2929.14(C)(4), in

imposing consecutive sentences, the trial court must first find the sentence is necessary to

protect the public from future crime or to punish the offender. Id. Next, the trial court

must find that consecutive sentences are not disproportionate to the seriousness of the

offender’s conduct and to the danger the offender poses to the public.   Id.

       {¶35} Finally, the trial court must make at least one of the following findings: (1)

the offender committed one or more of the multiple offenses while awaiting trial or

sentencing, while under a sanction imposed pursuant to R.C. 2929.16, 2929.17, or

2929.18, or while under postrelease control for a prior offense; (2) at least two of the

multiple offenses were committed as part of one or more courses of conduct, and the

harm caused by two or more of the offenses was so great or unusual that no single prison

term for any of the offenses committed as part of any of the courses of conduct

adequately reflects the seriousness of the offender’s conduct; or (3) the offender’s history
of criminal conduct demonstrates that consecutive sentences are necessary to protect the

public from future crime by the offender. Id.; R.C. 2929.14(C)(a)-(c).

       {¶36}   A trial court is not required to use “talismanic words to comply with the

guidelines and factors for sentencing.” State v. Brewer, 1st Dist. No. C-000148, 2000

Ohio App. LEXIS 5455 (Nov. 24, 2000). It must be clear from the record, however, that

the trial court actually made the findings required by statute. State v. Pierson, 1st Dist.

No. C-970935, 1998 Ohio App. LEXIS 3812 (Aug. 21, 1998). A trial court satisfies this

statutory requirement when the record reflects that the court has engaged in the required

analysis and has selected the appropriate statutory criteria. See State v. Edmonson, 86

Ohio St.3d 324, 326, 1999-Ohio-110, 715 N.E.2d 131.

       {¶37} In this matter, “the court considered all required factors of the law” and

found that “prison is consistent with the purpose of R.C. 2929.11.” The court noted that

Van Horn was “responsible for many lives being destroyed.” The record demonstrates

that the court determined that a minimum sentence would be inappropriate in light of the

seriousness of the offenses. The trial court found that the consecutive sentence was

necessary to protect the public from future crime or to punish the offender and was not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public.   Van Horn committed the offenses while on judicial release

for aggravated robbery in Case No. CR-475629.      In addition, the trial court clearly found

that multiple offenses were committed as part of one or more courses of conduct,

resulting in tremendous harm, as the offenses in Case No. CR-551978, involving the
murder of Banks, occurred on March 7, 2011, and the offenses in Case No. CR-548943,

involving the attack on Cromwell, occurred the very next day, March 8, 2011.     The court

found that the offender’s history of criminal conduct demonstrates that consecutive

sentences are necessary to protect the public.   The court stated:

       There is a principle, goes back several centuries, one quotation is, true
       justice is tempered by mercy. I showed you mercy in giving you judicial
       release previously. You repaid that by going out and killing one person,
       attempting to kill another person, within just two months.

       {¶38} The trial court did not err in imposing consecutive sentences herein.

       {¶39} The third and fourth assignments of error are without merit.

       {¶40} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR